 Case 1:18-cr-00014-VM Document 393 Filed 08/03/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    18 CR 14 (VM)
     - against -                   :
                                   :    ORDER
STEVEN ARENA,                      :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      The Court sentenced defendant Steven Arena (“Arena”) to

366   days’   imprisonment   followed   by   3   years’   supervised

release. (See Dkt. Minute Entry dated 11/15/2019.) Arena is

serving his sentence in FMC Devens.

      By letter dated July 24, 2020, Arena requests that he be

released to home confinement. (See “Motion,” Dkt. No. 391.)

Pursuant to the Court’s Order, the Government responded on

July 28, 2020. (See Dkt. No. 392.)

      The Court will deny the Motion. First, the Motion seeks

a transfer to home confinement. This remedy is committed by

statute to the discretion of the Bureau of Prisons and the

Court lacks authority to order such a transfer. United States

v. Bido, No. 14 CR 212, 2020 WL 2765689, at *1 (S.D.N.Y. May

28, 2020). Second, the Motion rests entirely on the general

allegation that Arena has “been in severe pain and pleading

for medical assistance to no avail.” (Motion at 1.) The

Government has indicated, however, that the facility did
 Case 1:18-cr-00014-VM Document 393 Filed 08/03/20 Page 2 of 2



respond to his request for medical assistance. In fact,

shortly before Arena filed the Motion, he underwent surgery;

as of July 27, 2020, he reported the absence of pain. Without

more particularized support for Arena’s Motion, the Court

sees     no    basis    to    hold    that       FMC    Devens        is     providing

inappropriate or inadequate medical care.

       The    Motion     represents        Arena’s      fifth       attempt     to    be

released      from     prison.      Even       construed       as    a     motion    for

reconsideration          of   the     Court’s          prior        orders     denying

compassionate          release      pursuant       to     18        U.S.C.    Section

3582(c)(1)(A), the Motion contains no overlooked matters or

legal authority. Thus,              Arena has not met his burden                      of

demonstrating that reconsideration of the Court’s previous

orders is warranted. (See June 23, 2020 Order at 2-3.)

       Accordingly, it is hereby

       ORDERED that the defendant’s motion for transfer to home

confinement (Dkt. No. 391) is DENIED.

SO ORDERED.

Dated:       New York, New York
             3 August 2020




                                           2
